Title: General Orders, 11 February 1781
From: Washington, George
To: 


                        

                            
                            Head Quarters New Windsor Sunday February 11th 1781
                            
                            Parole
                            Countersigns
                        
                        The Commissary of forage having represented that frequent irregularities are committed by stopping forage in
                            the road which prevents an equal distribution and gives a full supply to the horses of some while those of others are
                            starving—The General in the most positive manner forbids the like liberties in future as totally unmilitary and
                            disorderly. 
                        If any conceive their horses neglected and do not obtain a remedy by applying to the Commissary of forage
                            they may then represent the matter to Head Quarters, and everything will be done which the scantiness of our magazines
                            will permit.
                        At a General court Martial of the line held at West Point by order of Major General Heath January 30th 1781—Colonel M. Jackson President. 
                        Mr Joseph Bass clothier for the state of New Hampshire was tried on the following charges vizt.
                        First, Refusing to deliver a quantity of blankets at the request of the officer commanding and the Paymasters
                            of the New Hampshire line at their encampment (which was sent there by the state for that purpose) and obliging the teams
                            to carry them five miles in front of the brigade, before he would receive them, for the convenience of delivering them at
                            his quarters which obliged the men to transport the blankets back to their Encampment on their backs at a time when their
                            duty was very hard and destitute of flour to the prejudice of the service and principles of humanity.
                        Secondly, Insulting and abusing (without provocation) his superior officer contrary to the rules and
                            regulations of the army of the United States.
                        Thirdly With a partial and unequal distribution of cloathing sent from the state of New Hampshire to the
                            Officers of that line. 
                        The court having considered Mr Bass’s case, are of opinion that there was nothing improper in his conduct relative to
                            the first charge.
                        They do acquit him of the second: They are of opinion with respect to the third charge that although Mr Bass
                            delivered cloathing to an Officer which in a subsequent distribution of the cloathing sent from the State appears to have
                            been more than some others could receive yet it appears it was done with a view to oblige him as he was about leaving camp
                            and not intentionally that he should have a larger proportion than others; They do not conceive any other part of Mr
                            Bass’s conduct, respecting this charge can be considered partial or improper. 
                        The Commander in Chief confirms the opinion of the Court—Mr Bass is released from Arrest.
                    